ORDER

PER CURIAM.
Antonio Carothers (Defendant) appeals from the judgment entered upon a jury verdict finding him guilty of one count of possession of a controlled substance (cocaine base) in violation of § 195.202 RSMo 2000, and one count of possession of a controlled substance (marijuana, under 35 grams) in violation of the same statute. He was sentenced to a term of seven years’ imprisonment on the first count and one year on the second, to be served concurrently. On appeal, Defendant claims the trial court erred and abused its discretion in allowing a remark during closing argument in which the prosecutor referred to Defendant as a “crack head.” We have reviewed the briefs of the parties and the record on appeal. No error of law appears and a written opinion would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).